FILED
                                                           FEB 22 2012
 1
                                                       SUSAN M SPRAUL, CLERK
 2                                                       U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.    NC-10-1294-DHDo
                                   )
 6   SACRAMENTO APARTMENT HOLDINGS,)      Bk. No.    10-40200
     LLC,                          )
 7                                 )
                    Debtor.        )
 8   ______________________________)
                                   )
 9   TIMOTHY A. WILSON,            )
                                   )
10                  Appellant,     )
                                   )
11   v.                            )      M E M O R A N D U M1
                                   )
12   LB-RPR REO HOLDINGS, LLC;     )
     UNITED STATES TRUSTEE,        )
13                                 )
                    Appellees.     )
14   ______________________________)
15                  Argued and Submitted on January 20, 2012
                          at San Francisco, California
16
                           Filed - February 22, 2012
17
              Appeal from the United States Bankruptcy Court
18                for the Northern District of California
19       Honorable Leslie Tchaikovsky, Bankruptcy Judge, Presiding
20
     Appearances:     Neither appellant nor appellee LB-RPR REO
21                    Holdings, LLC appeared. Matthew Kretzer, Esq.,
                      appeared for the United States Trustee and
22                    submitted on the briefs.
23
24
25
26        1
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8013-1.
 1   Before:   DUNN, HOLLOWELL and DONOVAN,2 Bankruptcy Judges.
 2
 3        Timothy A. Wilson (“Wilson”), counsel for the debtor,
 4   Sacramento Apartment Holdings, LLC (“Sacramento Apartments”),
 5   appeals the following orders of the bankruptcy court: (1) order
 6   granting the United States Trustee’s (“UST”) motion for sanctions
 7   against Wilson under Rule 9011;3 (2) order regarding payment of
 8   sanctions to the UST; (3) order regarding payment of sanctions to
 9   LB-RPR REO Holdings, LLC (“LB”); and (4) order holding Wilson in
10   civil contempt and imposing coercive and compensatory sanctions.
11   We DISMISS the appeal of the UST sanctions order for lack of
12   jurisdiction, and otherwise, we AFFIRM.
13                                  FACTS
14   A.   Gold River Apartments, LLC’s chapter 11 case
15        Gold River Apartments, LLC (“Gold River”) owned an apartment
16   complex located in Sacramento, California.   Brian Baniqued
17   (“Baniqued”) and Roderick Farmer (“Farmer”) were the members of
18   Gold River.   LB held the sole trust deed on the apartment complex
19   securing repayment of a $2.7 million loan made to Gold River.4
20
21
          2
            Hon. Thomas B. Donovan, United States Bankruptcy Judge for
22   the Central District of California, sitting by designation.
23        3
            Unless otherwise indicated, all chapter, section and rule
24   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
25
          4
26          JPMCC 2002-C1 Tuolumne Drive Limited Partnership (“JPMCC”)
     originally held the trust deed on the apartment complex securing
27   repayment of the Gold River loan. JPMCC assigned its right,
     title and interest in the loan on the apartment complex to German
28   American Capital Corporation, which in turn assigned its right,
     title and interest to LB.

                                      2
 1   After Gold River defaulted on its loan payments to LB, LB
 2   recorded a notice of default and sought judicial foreclosure and
 3   the appointment of a receiver in state court in February 2009.
 4        Shortly thereafter, on March 2, 2009, Gold River filed its
 5   chapter 11 petition (09-41589) in the Oakland Division of the
 6   United States Bankruptcy Court for the Northern District of
 7   California.5   Gold River scheduled the apartment complex as its
 8   only asset.
 9        Wilson represented Gold River in its chapter 11 case.6   Gold
10   River was unable to obtain approval of a disclosure statement
11   while Wilson acted as its counsel.7
12        On October 22, 2009, LB filed a motion for relief from stay
13
14
          5
            Judge Leslie Tchaikovsky presided over Gold River’s
15   chapter 11 bankruptcy case.
16        6
            Patrick Calhoun initially represented Gold River in its
17   bankruptcy case. Wilson substituted in as counsel for Gold River
     on October 29, 2009. The bankruptcy court entered an order
18   approving Wilson’s employment as counsel for Gold River on
19   November 13, 2009.
          7
20          After denying approval of Gold River’s amended disclosure
     statement, the bankruptcy court gave Gold River one last
21   opportunity to amend and obtain approval of its disclosure
22   statement. The bankruptcy court warned in an order to show cause
     (“OSC”) that if Gold River failed to obtain approval of its
23   disclosure statement, the bankruptcy court might convert the
     chapter 11 case to chapter 7 or dismiss it.
24
          Gold River filed three iterations of a second amended
25   disclosure statement. The bankruptcy court held two hearings on
     the OSC based on its doubts, formed after a cursory review of the
26   second amended disclosure statement, that Gold River would
27   succeed in obtaining approval of a disclosure statement.
          Following the second OSC hearing, the bankruptcy court
28   entered an order on February 17, 2010, dismissing Gold River’s
     chapter 11 case.

                                      3
 1   seeking to foreclose its lien on the apartment complex.
 2   Following a hearing, the bankruptcy court granted LB’s motion,
 3   entering an order on December 2, 2009.   Before the order was
 4   entered, Gold River filed two motions for reconsideration.8     The
 5   bankruptcy court denied both motions to reconsider relief from
 6   stay in an order entered on December 15, 2009.
 7        Gold River appealed the Gold River relief from stay order to
 8   this Panel (NC-09-1403).9   The Gold River appeal was dismissed by
 9   stipulation on February 23, 2010.
10   B.   Sacramento Apartments chapter 11 case
11        After it obtained the Gold River relief from stay order, LB
12   again sought in state court the appointment of a receiver to
13   market and sell the apartment complex.   A hearing on the
14   appointment of a receiver was set for December 18, 2009.
15        Sacramento Apartments was formed the day of the receiver
16   appointment hearing.   Wilson appeared at the receiver appointment
17   hearing requesting that it be continued so that he could file an
18   opposition on Gold River’s behalf.   The state court agreed to
19   continue the receiver appointment hearing to December 22, 2009.
20   Hours before the continued receiver appointment hearing, Gold
21   River transferred the apartment complex to Sacramento Apartments,
22   without authorization from the bankruptcy court.
23
24        8
            Gold River actually filed two motions for leave to file
25   motions for reconsideration. The bankruptcy court construed Gold
     River’s motions for leave in their substance as motions for
26   reconsideration.
27        9
            Notably, before filing its motions to reconsider, Gold
28   River filed two notices of appeal of the Gold River relief from
     stay order on December 11, 2009, and December 14, 2009.

                                      4
 1        On the same day, Sacramento Apartments filed a chapter 11
 2   petition (09-34054) in the San Francisco Division of the United
 3   States Bankruptcy Court for the Northern District of California.
 4   Sacramento Apartments filed its schedules, statement of financial
 5   affairs and list of 20 largest unsecured creditors, as well as an
 6   amended petition, on January 4, 2010, listing the apartment
 7   complex as its only asset.   Wilson represented Sacramento
 8   Apartments in its chapter 11 case, but he did not seek the
 9   bankruptcy court’s approval of his employment as Sacramento
10   Apartments’ counsel.
11        LB filed an ex parte motion to transfer venue of Sacramento
12   Apartments’ chapter 11 case from the San Francisco Division to
13   the Oakland Division of the bankruptcy court.10   Sacramento
14   Apartments opposed the transfer venue motion; however, it
15   admitted in its opposition to the transfer venue motion that it
16   filed the chapter 11 case to stop the appointment of a receiver.
17        The bankruptcy court granted LB’s transfer venue motion.11
18   A day later, LB filed a motion for relief from stay seeking in
19   rem relief as to the apartment complex under § 362(d)(4)(A) and
20
21
22
          10
            Judge Thomas Carlson presided over the Sacramento
23   Apartments chapter 11 case while it was in the San Francisco
24   Division of the bankruptcy court. When LB moved to transfer
     venue of the Sacramento Apartments chapter 11 case to the Oakland
25   Division of the bankruptcy court, LB also asked that Judge Leslie
     Tchaikovsky be assigned to preside over the chapter 11 case.
26   LB’s transfer venue motion was granted in its entirety.
27        11
            Once it was transferred to the Oakland Division of the
28   bankruptcy court, the Sacramento Apartments chapter 11 case was
     assigned the following new case number: 10-40020.

                                      5
 1   (B).12       Following several hearings, the bankruptcy court granted
 2   LB’s relief from stay motion, entering an order on February 18,
 3   2010.
 4           1.     UST’s Rule 9011 motion for sanctions
 5           The UST meanwhile filed a motion for sanctions against
 6   Wilson under Rule 9011.13       LB joined in the UST’s sanctions
 7
 8
             12
                  Section 362 provides, in relevant part:
 9
10           (d) On request of a party in interest and after notice
             and a hearing, the court shall grant relief from the
11           stay provided under subsection (a) of this section,
             such as by terminating, annulling, modifying, or
12           conditioning such stay –
13           . . .
                   (4) with respect to a stay of an act against
14                 real property under subsection (a), by a
15                 creditor whose claim is secured by an
                   interest in such real property, if the court
16                 finds that the filing of the petition was
                   part of a scheme to delay, hinder, and
17                 defraud creditors that involved either –
18                      (A) transfer of all or part ownership
                        of, or other interest in, such real
19                      property without the consent of the
                        secured creditor or court approval;
20
                        or
21                      (B) multiple bankruptcy filings
                        affecting such real property.
22
23        LB specifically contended that Sacramento Apartments filed
     its chapter 11 petition to delay or hinder LB after Gold River
24   transferred to Sacramento Apartments the apartment complex
     without LB’s consent or court approval. Alternatively, LB
25   argued, Sacramento Apartments filed its chapter 11 petition to
26   delay or hinder LB by participating in filing multiple bankruptcy
     petitions affecting the apartment complex.
27
             13
            The UST did not specify in the sanctions motion the
28   particular subsection of Rule 9011 on which it relied. Based on
     our reading, we conclude that the UST sought sanctions against
     Wilson under Rule 9011(b)(1).

                                          6
 1   motion.
 2        The UST asserted in its sanctions motion that Wilson filed
 3   the Sacramento Apartments chapter 11 case to circumvent the Gold
 4   River relief from stay order.   Specifically, the UST contended
 5   that Wilson abused the bankruptcy system by: (1) aiding in the
 6   creation of Sacramento Apartments and the apartment complex
 7   transfer and (2) filing the Sacramento Apartments chapter 11 case
 8   as a way to hinder and delay LB from foreclosing on the apartment
 9   complex after LB obtained relief from stay.   The UST contended
10   that Wilson’s actions as Sacramento Apartments’ counsel
11   demonstrated bad faith, warranting sanctions against him to deter
12   him from repeating such conduct in the future.
13        The UST requested that the bankruptcy court require Wilson
14   to pay as sanctions: (1) a penalty to the bankruptcy court;
15   (2) the UST’s reasonable attorney’s fees and costs incurred in
16   bringing the sanctions motion; and (3) LB’s reasonable attorney’s
17   fees and costs incurred in dealing with Sacramento Apartments’
18   chapter 11 case.
19        Wilson filed a motion to recuse the bankruptcy judge in the
20   Sacramento Apartments chapter 11 case.   He also filed an
21   opposition to the UST’s sanctions motion.   Wilson claimed in his
22   opposition that Sacramento Apartments was formed not to delay or
23   hinder LB from foreclosing on the apartment complex, but to
24   implement part of a settlement agreement between Gold River’s
25   members, Baniqued and Farmer.   According to Wilson, Baniqued and
26   Farmer disagreed as to whether to try to retain the apartment
27   complex, so Baniqued withdrew from Gold River.   Farmer then
28   transferred the apartment complex from Gold River to Sacramento


                                      7
 1   Apartments and authorized Wilson to file Sacramento Apartments’
 2   chapter 11 case as a way for Farmer to “start over.”
 3        Wilson further contended that Sacramento Apartments filed
 4   its chapter 11 case in good faith, seeking to pay LB and other
 5   creditors.   Wilson moreover contended that he was not required to
 6   obtain LB’s consent for the apartment complex transfer, but he
 7   knew that LB never would have consented to the apartment complex
 8   transfer.
 9        Wilson also stated his belief that Sacramento Apartments did
10   not need to obtain the bankruptcy court’s approval of the
11   apartment complex transfer because the bankruptcy court had no
12   jurisdiction over the apartment complex once it granted LB relief
13   from stay.
14        The bankruptcy court held a hearing on February 16, 2010, on
15   Sacramento Apartments’ recusal motion and the UST’s sanctions
16   motion.   At the sanctions motion hearing, Wilson advised the
17   bankruptcy court that Sacramento Apartments wished to withdraw
18   its recusal motion.   He further informed the bankruptcy court
19   that Sacramento Apartments agreed to turn over the apartment
20   complex to LB.
21        Wilson apologized “for some [actions] that [he had] taken,
22   that [he was] really trying to figure out a way – and didn’t do a
23   very good job of it – to try to help [Sacramento Apartments] save
24   an asset . . . .”   Tr. of February 16, 2010 hr’g, 6:1-4.   He
25   asked the bankruptcy court “to accept [his] apology for the kind
26   of mess that [he had] created, but [he was] doing what he [could]
27   to mitigate it . . . .”   Tr. of February 16, 2010 hr’g, 7:6-9.
28        The bankruptcy court declined to issue an order on the


                                      8
 1   recusal motion as Wilson had withdrawn it on Sacramento
 2   Apartments’ behalf.
 3        As to the motion for sanctions, the bankruptcy court
 4   concluded that, because Sacramento Apartments’ counsel had
 5   “conceded everything that [was] being requested,” the only
 6   remaining issue concerned the amount of the sanctions sought by
 7   the UST and LB.    Tr. of February 16, 2010 hr’g, 8:3-6.
 8        The bankruptcy court then advised the moving parties to
 9   submit declarations stating the fees and costs they incurred due
10   to Wilson’s conduct.    When Wilson informed the bankruptcy court
11   that he operated a small boutique firm with limited means to pay
12   any sanctions, the bankruptcy court advised Wilson that he would
13   be provided the opportunity to oppose the fee declarations based
14   on their reasonableness and his ability to pay the fee amounts.
15   The bankruptcy court declined to impose a penalty beyond the fees
16   requested by the UST and LB, concluding that the amount of the
17   fees alone would be “sufficiently substantial” for the purpose of
18   deterring future bad acts.    On March 1, 2010, the bankruptcy
19   court entered an order granting the UST’s sanctions motion.
20             a.      UST’s fee declaration
21        Both the UST and LB’s counsel timely filed their fee
22   declarations.   The UST requested $2,850 in total fees incurred by
23   two of its trial attorneys.    The UST based the hourly rates of
24   its trial attorneys on their respective backgrounds and
25   experience.
26        Wilson did not oppose the UST’s fee declaration, and the
27   bankruptcy court entered an order on April 1, 2010, requiring
28   Wilson to pay the UST’s attorney’s fees.


                                        9
 1                b.   LB’s fee declaration
 2           LB’s counsel sought $68,018 in fees and $1,177.88 in costs,
 3   for a total of $69,195.88.    LB’s counsel claimed that it incurred
 4   its fees and costs from the following matters: (1) the continued
 5   receiver appointment hearing; (2) its investigation into
 6   postpetition transactions regarding the apartment complex;
 7   (3) Sacramento Apartments’ chapter 11 case; and (4) Gold River’s
 8   chapter 11 case, including the appeal of the Gold River relief
 9   from stay order.    LB’s counsel did not provide a task-by-task
10   itemization of the work performed and the time spent on each
11   individual matter.    Rather, LB’s fee declaration simply set forth
12   the total time spent and described the work it performed for each
13   matter.
14           Wilson opposed LB’s fee declaration.   He again argued the
15   merits of the motion for sanctions and also contended that the
16   fees incurred by LB’s counsel were excessive and unreasonable; he
17   charged that LB’s counsel overreached and ran up fees by
18   liberally using attorneys and other staff over a short period of
19   time.    Wilson further asked the bankruptcy court to consider
20   mitigating factors in determining the appropriate amount of
21   sanctions.    Wilson pointed out that he dismissed the Gold River
22   appeal and complied with LB’s request to turn over the apartment
23   complex.    He again stressed that he operated a small law firm
24   with limited means to pay any sanctions award.     Any sanctions
25   amount, Wilson claimed, “would adversely affect [his firm’s]
26   ability to continue operating.”    Opposition to LB’s fee
27   declaration, 4:19-20.
28           After reviewing LB’s fee declaration and Wilson’s


                                       10
 1   opposition, the bankruptcy court entered an order on March 22,
 2   2010, requiring Wilson to pay LB $50,000, payable in ten equal
 3   monthly installments of $5,000.
 4             c.   Wilson’s motion to reconsider the fee orders
 5        Wilson filed a motion to reconsider both the UST fee order
 6   and the LB fee order on March 31, 2010.     Wilson restated the
 7   objections raised in his opposition to LB’s fee declaration
 8   nearly word-for-word.   Wilson particularly noted that both the
 9   UST and LB had failed to provide itemized bills for his review
10   and argued that the failure to do so constituted a violation of
11   his rights to due process.   Wilson also complained that the court
12   had not accounted for his limited ability to pay.     Without
13   proffering any supporting evidence, Wilson argued that his firm
14   was a recent startup that had never topped a gross income of
15   $5,000 per month.   He stated that, to avoid jeopardizing his
16   firm’s survival, he could not afford to pay more than $1,000 per
17   month in sanctions.   However, Wilson did not proffer any evidence
18   of his or his firm’s finances to support his contentions.
19        The bankruptcy court denied Wilson’s motion for
20   reconsideration without a hearing and issued a memorandum
21   decision to that effect.   In its decision, the bankruptcy court
22   found that LB’s declaration was sufficiently detailed to allow
23   Wilson to challenge the reasonableness of specific tasks
24   performed, which he had failed to do in his opposition.     The
25   bankruptcy court further found that Wilson’s tardy demand for an
26   itemization of these tasks constituted an effort to delay
27   enforcement of the court’s order.      The bankruptcy court concluded
28   with the observation that Wilson’s motion reflected a lack of


                                       11
 1   recognition that his conduct was unacceptable.      In a footnote,
 2   the court suggested that Wilson confer with LB to work out a
 3   reasonable payment plan, in light of Wilson’s financial
 4   situation.
 5        Wilson filed three more motions for reconsideration in late
 6   April and June of 2010.    The bankruptcy court did not address
 7   these additional motions to reconsider.14
 8        2.      LB’s motion for civil contempt order
 9        A month after entry of the order denying reconsideration, LB
10   filed a motion for entry of an order holding Wilson in civil
11   contempt for failing to comply with the bankruptcy court’s fee
12   order and imposing coercive and compensatory sanctions on Wilson.
13   LB asserted that Wilson had not made any payments under the LB
14   fee order.    It further mentioned that Wilson had not contacted it
15   to work out a payment plan as recommended by the bankruptcy
16   court.
17        LB requested coercive sanctions of $200 per day until Wilson
18   paid LB all sums due, and compensatory sanctions of $2,614.50,
19   for LB’s expenses incurred in preparing the civil contempt motion
20   and in attending the hearing on it.
21        The court held a hearing on the civil contempt motion at
22   which Wilson and LB’s counsel appeared.     At the hearing, Wilson
23   was reprimanded for his improper and belligerent attempts to
24   argue his multiple motions for reconsideration, which were not
25   before the bankruptcy court.    The bankruptcy court further noted
26
27        14
            We presume the bankruptcy court declined to address these
28   additional motions to reconsider because they were filed late.
     See Rule 9023.

                                       12
 1   Wilson’s failure to meet with opposing counsel to work out a
 2   payment plan, as recommended in the bankruptcy court’s prior
 3   memorandum decision.   The bankruptcy court then granted LB’s
 4   civil contempt motion in its entirety, including in the order a
 5   direction for LB’s counsel to file and serve on Wilson an
 6   itemized statement of all payments due under the sanctions and
 7   contempt orders.
 8        Wilson moved to amend or alter the civil contempt order
 9   under Rules 9023 and 7052, though, in fact, he sought further
10   reconsideration of the fee orders along with the civil contempt
11   order.    Wilson claimed that the bankruptcy court overlooked his
12   sworn statements that it was impossible for him to pay the
13   sanctions awarded in the fee orders because he lacked sufficient
14   funds.    He requested that the bankruptcy court make additional
15   findings regarding his financial inability to pay the sanctions.
16   In support of his motion to amend, he submitted various bank
17   statements and bills as evidence of his financial circumstances.
18        The bankruptcy court denied Wilson’s motion to amend.      It
19   pointed out that it had fully set forth its findings in its
20   memorandum decision on Wilson’s motion to reconsider the fee
21   orders.   The bankruptcy court further noted that Wilson had
22   appealed its rulings, so any errors of law or fact or any abuse
23   of discretion by the bankruptcy court presumably would be
24   corrected on appeal.
25        3.     LB’s ex parte application for entry of an enforceable
                 sanctions order
26
27        On January 12, 2011, LB submitted an ex parte application
28   for entry of an enforceable sanctions order against Wilson


                                      13
 1   pursuant to the civil contempt order.      LB claimed that Wilson
 2   owed a total of $87,014.50, consisting of: (1) the $50,000
 3   sanctions award under the LB fee order; (2) $2,614.50 in
 4   compensatory sanctions under the civil contempt order; and
 5   (3) $34,400 in per diem sanctions under the civil contempt
 6   order.15
 7        The bankruptcy court entered an order approving the
 8   application, and an abstract of judgment in the amount of
 9   $87,014.50 against Wilson was entered on January 21, 2011.
10        Wilson appeals the sanctions order, the UST fee order, the
11   LB fee order and the civil contempt order.
12                               JURISDICTION
13        Before we begin our analysis, we first must address two
14   jurisdictional questions, one raised by the UST, and the other by
15   Wilson.    We review de novo our own jurisdiction.   Silver Sage
16   Partners, Ltd. v. City of Desert Hot Springs (In re City of
17   Desert Hot Springs), 339 F.3d 782, 788 (9th Cir. 2003).      We
18   review de novo the timeliness of a notice of a appeal, as it is a
19   question of law.   Delaney v. Alexander (In re Delaney), 29 F.3d
20   516, 517 (9th Cir. 1994).
21   A.   UST’s question regarding this Panel’s jurisdiction
22        On January 26, 2011, we entered an order stating that the
23
24        15
            The civil contempt order provided for a $200/day coercive
25   sanction until Wilson paid in full all sums due and owing under
     the LB fee order. According to LB’s counsel, 172 days had passed
26   between July 16, 2010, the first day following entry of the civil
27   contempt order, and January 3, 2011, the date when the final
     installment payment under the LB fee order came due. LB’s
28   counsel thus calculated $34,400 in total coercive sanctions due
     and owing by Wilson.

                                      14
 1   UST fee order appeared to be a final order from which no timely
 2   notice of appeal was filed.   We mentioned that the parties could
 3   raise in their briefs the issue of whether Wilson’s appeal was
 4   timely as to the sanctions awarded to the UST.
 5        The UST contends on appeal that we lack jurisdiction to
 6   decide Wilson’s appeal of the UST fee order because he filed his
 7   notice of appeal late.   Wilson had fourteen days in which to file
 8   his notice of appeal of the UST fee order once it became final.
 9   See 28 U.S.C. § 158(c)(2), Rule 8002(a).
10        Although the UST fee order was entered on April 1, 2010, it
11   did not become final until after the order denying Wilson’s
12   motion for reconsideration was entered on April 21, 2010.    As the
13   UST points out, Wilson’s motion for reconsideration tolled the
14   appeal period.   See Rule 8002(b)(2).   Once the bankruptcy court
15   entered the order denying reconsideration, Wilson had fourteen
16   days from April 21, 2010 in which to file a notice of appeal of
17   the order.   Wilson’s three additional motions to reconsider did
18   not toll the appeal period for the UST fee order.   See Ysais v.
19   Richardson, 603 F.3d 1175, 1178 (10th Cir. 2010)(holding that
20   second motion for reconsideration tolled time to appeal district
21   court’s denial of first motion for reconsideration, but did not
22   extend time for filing notice of appeal from underlying amended
23   final judgment).   Wilson thus had to file his notice of appeal of
24   the UST fee order by May 5, 2010.    Wilson did not file his notice
25   of appeal of the UST fee order until July 29, 2010.
26        We agree with the UST that Wilson’s notice of appeal of the
27   UST fee order was untimely.   A notice of appeal must be filed
28   within fourteen days of the date of the entry of the order


                                     15
 1   appealed from.   See Rule 8002(a).    “The provisions of Bankruptcy
 2   Rule 8002 are jurisdictional; the untimely filing of a notice of
 3   appeal deprives the appellate court of jurisdiction to review the
 4   bankruptcy court’s order.”   Delaney, 29 F.3d at 518 (quoting
 5   Anderson v. Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th
 6   Cir. 1994))(internal quotation marks omitted).    Although there is
 7   some flexibility in Rule 8002, “we strictly enforce its time
 8   provisions.”   Id. (quoting Slimick v. Silva (In re Slimick),
 9   928 F.2d 304, 306 (9th Cir. 1990)).    Here, Wilson filed his
10   notice of appeal of the UST fee order more than three months
11   after the order was entered.   Accordingly, we dismiss Wilson’s
12   appeal of the UST fee order, as we lack jurisdiction to consider
13   it.
14   B.    Wilson’s question regarding the bankruptcy court’s
           jurisdiction
15
16         Wilson contends that the bankruptcy court should not have
17   imposed sanctions against him for his involvement in the
18   apartment complex transfer because it had no jurisdiction over
19   the apartment complex once it granted LB relief from stay.      He
20   argues that when the bankruptcy court lost its jurisdiction over
21   the apartment complex, it could not enter any orders or make any
22   rulings, including imposing sanctions, regarding Wilson’s actions
23   concerning the apartment complex.
24         We disagree.   Simply because the bankruptcy court entered
25   the Gold River relief from stay order does not mean it lost
26   jurisdiction over Wilson and his conduct concerning the apartment
27   complex.   Bankruptcy courts have “the inherent authority to
28   regulate the practice of attorneys who appear before them.”


                                      16
 1   In re Nguyen, 447 B.R. 268, 280 (9th Cir. BAP 2011)(en banc).
 2   Under its inherent authority, a bankruptcy court may sanction an
 3   attorney to deter and provide compensation for a broad range of
 4   improper litigation tactics.   Knupfer v. Lindblade (In re Dyer),
 5   322 F.3d 1178, 1196 (9th Cir. 2003).    See also In re Brooks-
 6   Hamilton, 400 B.R. 238, 246-47 (9th Cir. BAP 2009).     It also has
 7   express authority under the Bankruptcy Code and the Rules to
 8   sanction attorneys.   Nguyen, 447 B.R. at 281.   The bankruptcy
 9   court therefore had the authority to sanction Wilson for his
10   abuse of the bankruptcy system by filing Sacramento Apartments’
11   chapter 11 case.
12        Because the bankruptcy court had jurisdiction to adjudicate
13   the sanctions motion under 28 U.S.C. § 157(b)(1) and (b)(2)(A),
14   we have jurisdiction to review the appeal under 28 U.S.C. § 158.
15                                  ISSUES
16        (1) Did the bankruptcy court abuse its discretion in
17   sanctioning Wilson?
18        (2) Did the bankruptcy court abuse its discretion in
19   determining the amount of sanctions to be paid to LB?
20        (3) Did the bankruptcy court abuse its discretion in holding
21   Wilson in civil contempt?
22                           STANDARDS OF REVIEW
23        We review the bankruptcy court’s factual findings for clear
24   error and its legal conclusions de novo.   Goodrich v. Briones
25   (In re Schwarzkopf), 626 F.3d 1032, 1035 (9th Cir. 2010).     “If
26   [the bankruptcy court’s] account of the evidence is plausible in
27   light of the record viewed in its entirety,” we may not reverse
28   even though convinced that we might have weighed the evidence


                                      17
 1   differently.   Anderson v. City of Bessemer City, N.C., 470 U.S.
 2   564, 573-74 (1985).   “Where there are two permissible views of
 3   the evidence, the factfinder’s choice between them cannot be
 4   clearly erroneous.”   Id. at 574.
 5         “We review the bankruptcy court’s award of sanctions,
 6   including an award of attorney’s fees, for an abuse of
 7   discretion.”   Hansbrough v. Birdsell (In re Hercules Enters.,
 8   Inc.), 387 F.3d 1024, 1027 (9th Cir. 2004).    We conduct the same
 9   review for an award of sanctions for civil contempt.      Stasz v.
10   Gonzalez (In re Stasz), 387 B.R. 271, 274 (9th Cir. BAP 2008),
11   aff’d, 348 F. Appx. 233 (9th Cir. 2009), cert. denied, 131 S. Ct.
12   161 (2010).
13         We follow a two-part test to determine whether the
14   bankruptcy court abused its discretion.    United States v.
15   Hinkson, 585 F.3d 1247, 1261-62 (9th Cir. 2009)(en banc).       First,
16   we “determine de novo whether the bankruptcy court identified the
17   correct legal rule to apply to the relief requested.”     Id.
18   Second, we examine the bankruptcy court’s factual findings under
19   the clearly erroneous standard.     Id. at 1262 & n.20.   We must
20   affirm the bankruptcy court’s factual findings unless those
21   findings are “(1) ‘illogical,’ (2) ‘implausible,’ or (3) without
22   ‘support in inferences that may be drawn from the facts in the
23   record.’”   Id.
24         We may affirm on any ground supported by the record.      Shanks
25   v. Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008).
26   ///
27   ///
28   ///


                                       18
 1                              DISCUSSION
 2   A.   The bankruptcy court did not abuse its discretion in
          sanctioning Wilson
 3
 4        Wilson avers that he did not act in bad faith in aiding in
 5   the formation of Sacramento Apartments and in filing Sacramento
 6   Apartments’ chapter 11 case.   He argues that, contrary to the
 7   UST’s assertion, Sacramento Apartments’ chapter 11 case exhibits
 8   few indicia of bad faith under the “new debtor syndrome.”
 9   Relying on In re Trust Deed Center, Inc., 36 B.R. 846 (Bankr.
10   C.D. Cal. 1984), Wilson contends that a newly created entity has
11   the “right” to file one bankruptcy petition to protect its
12   assets, as long as there is a business purpose in creating the
13   new entity and proceeding in bankruptcy.   He claims that the
14   business purpose in creating Sacramento Apartments was to settle
15   a disagreement between Gold River’s two members regarding the
16   handling of the apartment complex.   We disagree that the
17   bankruptcy court clearly erred in its fact findings.
18        “Rule 9011(b) imposes on attorneys . . . the obligation to
19   insure that all submissions to a bankruptcy court are truthful
20   and for proper litigation purposes.”    Miller v. Cardinale
21   (In re DeVille), 361 F.3d 539, 543 (9th Cir. 2004).    Rule 9011
22   calls for the imposition of sanctions on attorneys who file
23   pleadings and papers in violation of this rule.   Marsch v. Marsch
24   (In re Marsch), 36 F.3d 825, 829 (9th Cir. 2004).
25        Relevant here is Rule 9011(b)(1), which provides that, by
26   submitting a petition, an attorney is certifying to the best of
27   his or her knowledge, information and belief, formed after
28   reasonable inquiry, that such petition is not being presented for


                                     19
 1   any improper purpose, “such as to harass or to cause unnecessary
 2   delay or needless increase in the cost of litigation.”     Rule
 3   9011(b)(1) essentially has a two-fold requirement: (1) the signer
 4   of the pleading must certify that it is not frivolous – “that is,
 5   it is well-grounded in fact and is warranted by existing law or a
 6   good faith argument for the extension, modification, or reversal
 7   of existing law,” and (2) “the signer must ensure that the paper
 8   or pleading is not interposed for any improper purpose, such as
 9   to harass or to cause unnecessary delay or needless increase in
10   the cost of litigation.”    Id.    Either frivolousness or improper
11   purpose may serve as a basis for sanctions.     Id.   A bankruptcy
12   court “must consider both frivolousness and improper purpose on a
13   sliding scale, where the more compelling the showing as to one
14   element, the less decisive need be the showing as to the other.”
15   Id. at 830.
16        Under Rule 9011(c), the bankruptcy court has the authority
17   to impose sanctions on attorneys who violate Rule 9011(b).
18   Sanctions are limited to “what is sufficient to deter repetition
19   of such conduct or comparable conduct by others similarly
20   situated.”    Rule 9011(c)(2).    Sanctions may consist of, or
21   include “an order to pay a penalty into court, or, if imposed on
22   motion and warranted for effective deterrence, an order directing
23   payment to the movant of some or all of the reasonable attorneys’
24   fees and other expenses incurred as a direct result of the
25   violation.”    Id.   “[R]easonableness continues to require that the
26   sanction imposed be within the scope of the bankruptcy court’s
27   authority and that the sanction be tailored to address the
28   misconduct.”   Nguyen, 447 B.R. at 280.


                                        20
 1        Wilson cites Trust Deed Center, Inc. in support of his
 2   argument that the formation of Sacramento Apartments and the
 3   filing of its chapter 11 case were not abuses of the bankruptcy
 4   system.   He misconstrues Trust Deed Center, Inc.
 5        In Trust Deed Center, Inc., 36 B.R. at 847-48, the general
 6   counsel of a corporation with an interest in a shopping center
 7   transferred an interest in the shopping center three times, to
 8   three different corporations, which filed three sequential
 9   chapter 11 petitions.   These actions were taken for the admitted
10   purpose of preventing the secured creditor from foreclosing on
11   the shopping center.    The bankruptcy court found that the first
12   newly-created corporation receiving an interest had a legitimate
13   business purpose in filing for bankruptcy.
14        However, the bankruptcy court also concluded that, in filing
15   the chapter 11 cases for the other two entities, the attorney
16   unreasonably and vexatiously multiplied the bankruptcy
17   proceedings in trying to stop foreclosure on the shopping center.
18   Id. at 849.    The bankruptcy court imposed monetary sanctions
19   against the attorney as a way to “protect the integrity of the
20   Bankruptcy Code and the judicial process,” to punish those who
21   abuse the judicial process and to provide relief for the party
22   contending with the sanctioned party’s multiple legal
23   proceedings.   Id.
24        Contrary to Wilson’s interpretation, Trust Deed Center, Inc.
25   does not stand for the proposition that newly formed entities
26   always have a right to file one bankruptcy case, as long as it is
27   for a business purpose.   The bankruptcy court in Trust Deed
28   Center, Inc. only condoned the first bankruptcy filing.    It


                                      21
 1   viewed the two subsequent bankruptcy filings by different
 2   entities as abuses of the bankruptcy system.
 3        The bankruptcy court here concluded that Wilson’s filing of
 4   a chapter 11 petition on behalf of Sacramento Apartments was an
 5   abuse of the bankruptcy system, done to preclude or further
 6   postpone LB foreclosing on the apartment complex.     This finding
 7   was supported by ample evidence in the record, and was
 8   effectively conceded by Wilson in the February 16, 2010 hearing.
 9   Sacramento Apartments was formed on the day of the receiver
10   appointment hearing.   Gold River transferred the apartment
11   complex to Sacramento Apartments on the day of the continued
12   receiver appointment hearing.   Sacramento Apartments filed its
13   chapter 11 case on the same day, in a different division of the
14   bankruptcy court.
15        Moreover, Wilson conceded at the sanctions motion hearing
16   that he had created “a mess” and apologized for some of the
17   actions he had taken in Sacramento Apartments’ chapter 11 case.
18   He told the bankruptcy court that he was “really trying to figure
19   out a way – and didn’t do a very good job of it – to try to help
20   [Sacramento Apartments] save an asset . . . .”
21        These circumstances substantiate the bankruptcy court’s view
22   of the evidence.    When there are two permissible views of the
23   evidence, the bankruptcy court’s choice between them cannot be
24   clearly erroneous.   See Anderson, 470 U.S. at 574.
25        Even if Wilson had not admitted to his misconduct at the
26   sanctions motion hearing, there is ample evidence demonstrating
27   that he filed Sacramento Apartments’ chapter 11 petition in bad
28   faith.   He helped Farmer form Sacramento Apartments and filed a

                                      22
 1   chapter 11 petition on its behalf on the day of the continued
 2   receiver appointment hearing in San Francisco, rather than in
 3   Oakland, where Gold River’s case was pending.   Wilson admitted in
 4   the opposition to the transfer venue motion that he filed
 5   Sacramento Apartments’ chapter 11 petition to stop the
 6   appointment of a receiver.   He also indicated in his opposition
 7   to the UST’s sanctions motion that he knew LB would not consent
 8   to the apartment complex transfer.   Wilson’s actions and
 9   statements demonstrate that he filed Sacramento Apartments’
10   chapter 11 case to hinder and delay LB in its foreclosure
11   efforts.   Certainly, on this record, we cannot conclude that the
12   bankruptcy court clearly erred in so finding.   Because he
13   violated Rule 9011(b)(1) by filing Sacramento Apartments’
14   chapter 11 petition, the bankruptcy court had authority to
15   sanction Wilson.   The bankruptcy court did not abuse its
16   discretion in sanctioning Wilson.
17   B.   The bankruptcy court did not abuse its discretion in
          determining the amount of sanctions under the LB fee order
18
19        A bankruptcy court has significant discretion in determining
20   what sanctions should be imposed for a violation of Rule 9011,
21   “subject to the principle that the sanctions should not be more
22   severe than reasonably necessary to deter repetition of the
23   conduct by the offending person or comparable conduct by
24   similarly situated persons.”   DeVille, 361 F.3d at 553 (quoting
25   Fed. R. Civ. P. 11 advisory committee note (1993)).   “A
26   restitutionary award compensating the opposing party for
27   unnecessary litigation expenses . . . is a particularly
28   appropriate sanction in cases involving manipulative petitions

                                     23
 1   filed principally for purposes of delay and harassment.”    Marsch,
 2   36 F.3d at 831.
 3        Wilson argues that, in determining the amount of sanctions
 4   awarded to LB, the bankruptcy court should have considered the
 5   following factors: (1) his efforts to mitigate the fees and costs
 6   of LB’s counsel and (2) his financial circumstances.
 7        Reviewing the record, we believe that Wilson did nothing to
 8   mitigate the fees and costs incurred to date by LB in making the
 9   concessions at the sanctions motion hearing.   LB’s counsel would
10   not have incurred those fees and costs in the first place had
11   Wilson not arranged the apartment complex transfer and filed
12   Sacramento Apartments’ chapter 11 petition.    Had Wilson refrained
13   from such conduct, LB simply would have proceeded with
14   foreclosure on the apartment complex.
15        With respect to the bankruptcy court’s supposed failure to
16   consider his financial circumstances, Wilson did not submit any
17   evidence in the form of bank statements, declarations or other
18   documents to show that he could not afford to pay sanctions in
19   opposition to the LB fee declaration.   He simply stated that he
20   operated a small boutique law firm with limited means to pay any
21   sanctions.   The bankruptcy court could not have assessed Wilson’s
22   financial condition from that simple conclusory statement.   In
23   any event, the bankruptcy court did temper the impact of the
24   sanctions award to LB by awarding only $50,000.
25        Wilson also takes issue with the LB fee declaration.    He
26   first contends that the bankruptcy court did not allow him to
27   review and object to the LB fee declaration.   He then argues that
28   LB’s counsel did not specify the time spent on the work performed

                                     24
 1   for each task in the fee declaration, instead lumping its fees.
 2        Contrary to his assertion, the bankruptcy court provided
 3   Wilson with the chance to review and object to the LB fee
 4   declaration.   The bankruptcy court informed Wilson at the
 5   sanctions motion hearing that it would give him the opportunity
 6   to oppose the fee declarations, based on unreasonableness of the
 7   amount of fees or on his inability to pay the sanctions.     The
 8   bankruptcy court also provided in the sanctions order a deadline
 9   by which Wilson could oppose the fee declarations.
10        As for his contention that the LB fee declaration should
11   have provided a task-by-task itemization, the bankruptcy court
12   found that the LB fee declaration was “sufficiently detailed” to
13   provide Wilson a chance to challenge the reasonableness of the
14   fees for the specific tasks performed by LB’s counsel.   The
15   bankruptcy court also pointed out that Wilson raised no such
16   objection in his opposition.   Instead, he merely argued that LB’s
17   fees and costs were unreasonable and excessive because its
18   counsel “ran up” its fees and costs unnecessarily.
19        Wilson apparently overlooks the fact that the bankruptcy
20   court discounted approximately 30% of the fees and costs LB’s
21   counsel requested.   LB’s counsel initially requested
22   approximately $70,000 in fees and costs in its fee declaration,
23   but the bankruptcy court reduced the total sanctions award to
24   $50,000.
25        We acknowledge that the sanctions award is large.     But,
26   based on the limited evidence before it, the bankruptcy court
27   awarded an amount sufficient to provide a deterrent effect.
28   Except for his general assertions, Wilson provided no evidence in

                                     25
 1   his opposition to LB’s fee declaration demonstrating (1) that
 2   LB’s counsel’s services were unnecessary, (2) that LB’s counsel
 3   overcharged for its services or that its fees and costs were
 4   unreasonable, or (3) that he could not pay the fees and costs
 5   requested.
 6        We therefore conclude that the bankruptcy court did not
 7   abuse its discretion and properly determined an appropriate
 8   amount of sanctions to be awarded to LB.
 9   C.   The bankruptcy court did not abuse its discretion in holding
          Wilson in civil contempt
10
11        Wilson argues that the bankruptcy court should not have held
12   him in civil contempt when it was impossible for him to comply
13   with the sanctions order.    He provided the bankruptcy court with
14   evidence demonstrating his inability to pay the sanctions awarded
15   in the LB fee order in his motion to amend the contempt order.
16   According to Wilson, the bankruptcy court did not accord this
17   evidence due weight when it imposed sanctions.
18        A bankruptcy court has the power to award civil sanctions
19   for contempt.     Stasz, 387 B.R. at 275.   In order to hold a party
20   in contempt, the bankruptcy court must find that the party
21   “violated a specific and definite order of the court.”     Id.
22   (quoting Dyer, 322 F.3d at 1191)(internal quotation marks
23   omitted).    “An alleged contemnor may defend against a finding of
24   contempt by demonstrating a present inability to comply.”     United
25   States v. Ayres, 166 F.3d 991, 994 (9th Cir. 1999).     The ability
26   to comply is “a crucial inquiry” for the bankruptcy court to
27   conduct.    Id.   The bankruptcy court therefore “should weigh all
28   the evidence properly before it determines whether or not there

                                       26
 1   is actually a present ability to obey.”     Id.   A contempt
 2   proceeding does not open to reconsideration, however, the legal
 3   or factual basis of the order allegedly disobeyed by the
 4   contemnor.   Id. at 995.
 5        At the time the bankruptcy court considered LB’s civil
 6   contempt motion, Wilson failed to demonstrate that he was
 7   financially unable to comply with the LB fee order.     He did not
 8   provide any declarations, bank account statements or bills
 9   showing that he lacked the wherewithal to pay the sanctions.
10   Wilson did not provide bank account statements until after the
11   bankruptcy court ruled on the civil contempt motion; he only
12   provided them with his motion to amend.     The bankruptcy court
13   therefore could not have weighed such evidence in determining
14   whether he lacked the ability to comply with the LB fee order.
15   It was Wilson’s burden of proof to show that he could not comply
16   with it.   He failed to meet that burden.   We therefore conclude
17   that the bankruptcy court did not abuse its discretion in holding
18   Wilson in civil contempt and in imposing coercive and
19   compensatory sanctions against him.
20                               CONCLUSION
21        The bankruptcy court did not abuse its discretion in
22   sanctioning Wilson for filing Sacramento Apartments’ chapter 11
23   case for the improper purpose of hindering and delaying LB in its
24   efforts to foreclose on the apartment complex.     The bankruptcy
25   court also did not abuse its discretion either in determining the
26   amount of sanctions awarded to LB or in holding Wilson in civil
27   contempt for failing to pay LB the sanctions awarded.
28   Accordingly, we DISMISS the appeal of the UST fee order for lack

                                     27
 1   of jurisdiction and otherwise AFFIRM.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    28